Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1707851 (“Discussion on CB grouping principles for CBG-based transmission with single/multi-bit HARQ-ACK feedback” herein as R1-1707851) in view of AKKARAKARAN et al. (US 20180302128 as supported by provisional app. 62485887 .

Regarding claims 1, 7, R1-1707851 teaches a user equipment, comprising: 
receiving circuitry configured to receive a radio resource control message comprising first information used for configuring a number of more than one code block groups (CBGs) in a transport block (TB) (sections 1, 3, 4, gNodeb determine whether to use the multi-bit CBG-based HARQ feedback scheme and signal to UE, the multi-bit feedback information can be the bitmap of CBG number using RRC), and 
the receiving circuitry being configured to receive an initial transmission that includes the more than one CBGs, the more than one CBGs comprising first CBG(s) and second CBG(s) (fig. 2, 4, section 4, the number of CBGs  are transmitted to UE using PDSCH); and 
processing circuitry configured to determine a number of code blocks (CBs) in the TB (section 4, CB segmentation of TB, which both the gNB and UE know given M and TBS), 
wherein a first number, a second number, a third number, and a fourth number are given based on the number of more than one CBGs and the number of CBs (fig. 3, section 4, number of CBGs, the number of CBs per CBG, the number of CBGs retransmission, the number of CBs per CBG retransmission), 
(fig. 3, section 4, number of CBGs), 
the second number is a number of CB(s) comprised of each of the first CBG(s) (fig. 3, section 4, the number of CBs per CBG), 
the third number is a number of the second CBG(s) (fig. 3, section 4, the number of CBGs retransmission), and 
the fourth number is a number of CB(s) comprised of each of the second CBG(s) (fig. 3, section 4, CBs per CBG retransmission), 
wherein, the second number and the fourth number are given by different calculation methods (section 4, initial transmission, the number of CB defines according to the TBS and for the retransmission, the number of CB defines according to the TBS/RTB size, TBS and TBS/RTB are different calculation methods), and the first CBG(s) and the second CBG(s) are included in a single TB received by the user equipment (fig. 2, 4, section 4, the number of CBGs of a transport block are transmitted to UE); and 
transmitting circuitry configured to transmit respective hybrid automatic repeat request- ack (HARQ-ACK) bits for the more than one CBGs (fig. 3, sections 4, 5, single or multi-bit HARQ-ACK feedback).
the receiving circuitry being configured to receive a retransmission of the PDSCH that includes a subset of the more than one CBGs (section 4, the number of retransmitted CBGs/CBs could be much smaller than that of initial (or previous) transmitted CBGs/CBs…dynamic DCI/UCI message to indicate the retransmitted allocation in PDSCH/PUSCH), 
(section 4, the number of retransmitted CBGs/CBs could be much smaller than that of initial (or previous) transmitted CBGs/CBs…dynamic DCI/UCI message to indicate the retransmitted allocation in PDSCH/PUSCH), wherein the CBGTI indicates the subset of the more than one CBGs (section 4, the number of retransmitted CBGs/CBs could be much smaller than that of initial (or previous) transmitted CBGs/CBs…the original value of the number of CBGs in previous transmission…is overwritten by the new value Me through DCI/UCI messaging…the original Me CBGs intended for retransmission are re-grouped to M CBGs with finer granularity (i.e., smaller number of CBs in a CBG)…dynamic DCI/UCI message to indicate the retransmitted allocation in PDSCH/PUSCH), the processing circuitry being configured to decode the set of the more than one CBGs according to the CBGTI (section 2, 4, the incorrected decoded are retransmitted to decode correctly).
However, R1-1707851 does not explicitly teach an initial transmission of a physical downlink shared channel (PDSCH), the initial transmission of the PDSCH being scheduled by using a new data indicator field in a downlink control information format;
But, AKKARAKARAN et al. (US 20180302128) in a similar or same field of endeavor teaches an initial transmission of a physical downlink shared channel (PDSCH) that includes the more than one CBGs, the more than one CBGs comprising first CBG(s) and second CBG(s) (par. 42, 74, A first PDCCH transmission 415 may schedule a first PDSCH transmission 420 that may be associated with the first HARQ process 405, and a second PDCCH transmission 425 may schedule a second PDSCH transmission 430 that may be associated with the second HARQ process 410, which downlink assignment of PDSCH carried over CBGs), the initial transmission of the PDSCH being scheduled by using a new data indicator field in a downlink control information format (par. 42, 74, A first PDCCH transmission 415, which indicating new data indicator field);

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AKKARAKARAN in the system of R1-1707851 to set the initial PDSCH.
The motivation would have been to provide synchronize the prior using the PDSCH. 
However, R1-1707851 and AKKARAKARAN do not teach the first CBG(s) and the second CBG(s) are included in a single TB received by the user equipment in the initial transmission.
But, SANDBERG in a similar or same field of endeavor teaches the first number is a number of the first CBG(s) (par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109, NCBG), 
the second number is a number of CB(s) comprised of each of the first CBG(s) (par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109, M1), 
(par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109, NCBG, M2CB groups or (NCBG-M2) groups), and 
the fourth number is a number of CB(s) comprised of each of the second CBG(s) (par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109, NCBG, M2 or M1CBs or (M1-1)CBs), and 
wherein, the second number and the fourth number are given by different calculation methods (par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109), and 
the first CBG(s) and the second CBG(s) are included in a single TB received by the user equipment in the initial transmission (par. 42, 77, 112, 121, the transport block (TB) is segmented into multiple CBG(s) for the transmission).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SANDBERG in the system of R1-1707851 and AKKARAKARAN to implement different calculation method for different CBGs.
The motivation would have been to provide the maximum codeword length that the hardware is provisioned for is used more often, the area efficiency of the decoder increases, and the block error rate (BLER) performance of the LDPC codes is increased because the average codeword length is increased with the code block segmentation scheme (SANDBERG par. 30). 
However, R1-1707851 and AKKARAKARAN and SANDBERG do not teach the retransmission being scheduled by using a CBG flushing out information (CBGFI) field 
But, WIKSTROM et al. (US 20200099474) in a similar or same field of endeavor teaches the retransmission being scheduled by using a transmission information and a CBG flushing out information (CBGFI) field in the downlink control information format (par. 42, 53), wherein the transmission information indicates the subset of the more than one CBGs (par. 42, 53) and the CBGFI indicates whether soft combining is applied to the subset of the more than one CBGs or not (par. 42, 53), the processing circuitry being configured to decode according to the the CBGFI (par. 42, 53).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by WIKSTROM in the system of R1-1707851 and AKKARAKARAN and SANDBERG to use flushing and soft combining in decoding code blocks.
The motivation would have been to provide the combined packet that is more reliable than its constituents. 

Regarding claims 4, 10,  R1-1707851 teaches a base station apparatus comprising: transmitting circuitry configured to transmit a radio resource control message comprising first information used for configuring a number of more than one code block groups (CBGs) in a transport block (TB) (sections 1, 3, 4, gNodeb determine whether to use the multi-bit CBG-based HARQ feedback scheme and signal to UE, the multi-bit feedback information can be the bitmap of CBG number using RRC), and the transmitting circuitry being configured to transmit a physical downlink shared channel (PDSCH) that includes the more than one CBGs, the more than one CBGs comprising first CBG(s) and second CBG(s) (section 4, the number of CBGs are transmitted to UE through DCI/UCI using PDSCH); and processing circuitry configured to determine a number of code blocks (CBs) from in the TB, wherein a first number, a second number, a third number, and a fourth number are given based on the number of more than one CBGs and the number of CBs (fig. 3, section 4, number of CBGs, the number of CBs per CBG, the number of CBGs retransmission, the number of CBs per CBG retransmission), the first number is a number of the first CBG(s) (fig. 3, section 4, number of CBGs), the second number is a number of CB(s) comprised of each of the first CBG(s) (fig. 3, section 4, the number of CBs per CBG), the third number is a number of the second CBG(s) (fig. 3, section 4, the number of CBGs retransmission), and the fourth number is a number of CB(s) comprised of each of the second CBG(s) (fig. 3, section 4, CBs per CBG retransmission), wherein, the second number and the fourth number are given by different calculation methods (section 4, initial transmission, the number of CB defines according to the TBS and for the retransmission, the number of CB defines according to the TBS/RTB size, TBS and TBS/RTB are different calculation methods); and 
receiving circuitry configured to receive respective hybrid automatic repeat request-ACK (HARQ-ACK) bits for the more than one CBGs (fig. 3, sections 4, 5, single or multi-bit HARQ-ACK feedback),
(section 4, the number of retransmitted CBGs/CBs could be much smaller than that of initial (or previous) transmitted CBGs/CBs…dynamic DCI/UCI message to indicate the retransmitted allocation in PDSCH/PUSCH), the retransmission of the PDSCH being scheduled by using a CBG transmission information (CBGTI) field a in the downlink control information format (section 4, the number of retransmitted CBGs/CBs could be much smaller than that of initial (or previous) transmitted CBGs/CBs…dynamic DCI/UCI message to indicate the retransmitted allocation in PDSCH/PUSCH), wherein the CBGTI indicates the subset of the more than one CBGs (section 4, the number of retransmitted CBGs/CBs could be much smaller than that of initial (or previous) transmitted CBGs/CBs…the original value of the number of CBGs in previous transmission…is overwritten by the new value Me through DCI/UCI messaging…the original Me CBGs intended for retransmission are re-grouped to M CBGs with finer granularity (i.e., smaller number of CBs in a CBG)…dynamic DCI/UCI message to indicate the retransmitted allocation in PDSCH/PUSCH).

However, R1-1707851 does not explicitly teach an initial transmission of a physical downlink shared channel (PDSCH), the initial transmission of the PDSCH being scheduled by using a new data indicator field in a downlink control information format;
But, AKKARAKARAN et al. (US 20180302128) in a similar or same field of endeavor teaches an initial transmission of a physical downlink shared channel (par. 42, 74, A first PDCCH transmission 415 may schedule a first PDSCH transmission 420 that may be associated with the first HARQ process 405, and a second PDCCH transmission 425 may schedule a second PDSCH transmission 430 that may be associated with the second HARQ process 410, which downlink assignment of PDSCH carried over CBGs), the initial transmission of the PDSCH being scheduled by using a new data indicator field in a downlink control information format (par. 42, 74, A first PDCCH transmission 415, which indicating new data indicator field);

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AKKARAKARAN in the system of R1-1707851 to set the initial PDSCH.
The motivation would have been to provide synchronize the prior using the PDSCH. 
However, R1-1707851 and AKKARAKARAN do not teach the first CBG(s) and the second CBG(s) are included in a single TB received by the user equipment in the initial transmission.
But, SANDBERG in a similar or same field of endeavor teaches the first number is a number of the first CBG(s) (par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109, NCBG), 
the second number is a number of CB(s) comprised of each of the first CBG(s) (par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109, M1), 
(par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109, NCBG, M2CB groups or (NCBG-M2) groups), and 
the fourth number is a number of CB(s) comprised of each of the second CBG(s) (par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109, NCBG, M2 or M1CBs or (M1-1)CBs), and 
wherein, the second number and the fourth number are given by different calculation methods (par. 103-112, M1=(NCB/NCBG), M2=M1CBs, the next (NCBG-M2) = (M1-1)CBs as in par. 108, 109), and 
the first CBG(s) and the second CBG(s) are included in a single TB received by the user equipment in the initial transmission (par. 42, 77, 112, 121, the transport block (TB) is segmented into multiple CBG(s) for the transmission).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SANDBERG in the system of R1-1707851 and AKKARAKARAN to implement different calculation method for different CBGs.
The motivation would have been to provide the maximum codeword length that the hardware is provisioned for is used more often, the area efficiency of the decoder increases, and the block error rate (BLER) performance of the LDPC codes is increased because the average codeword length is increased with the code block segmentation scheme (SANDBERG par. 30). 
However, R1-1707851 and AKKARAKARAN and SANDBERG do not teach the retransmission being scheduled by using a CBG flushing out information (CBGFI) field 
But, WIKSTROM et al. (US 20200099474) in a similar or same field of endeavor teaches the retransmission being scheduled by using a transmission information and a CBG flushing out information (CBGFI) field in the downlink control information format (par. 42, 53), wherein the transmission information indicates the subset of the more than one CBGs (par. 42, 53) and the CBGFI indicates whether soft combining is applied to the subset of the more than one CBGs or not (par. 42, 53).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by WIKSTROM in the system of R1-1707851 and AKKARAKARAN and SANDBERG to use flushing and soft combining in decoding code blocks.
The motivation would have been to provide the combined packet that is more reliable than its constituents. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al. (US 20190372720) teaches CBGTI and CBGFI bits (par. 115).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/03/2021